     Case 1:20-cv-01247-NONE-EPG Document 31 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10
     JAKAN CHAMEL MILLS,                                    Case No. 1:20-cv-01247-NONE-EPG (PC)
11
                                             Plaintiff, ORDER GRANTING DEFENDANT
12                                                      CUELLAR’S SECOND EX PARTE
                      v.                                APPLICATION FOR EXTENSION OF
13                                                      TIME TO FILE A RESPONSIVE
                                                        PLEADING
14   R. CUELLAR, et al.,
                                                            (ECF No. 29)
15                                        Defendants.

16

17           Having read and considered Defendant Cuellar’s ex parte application for an extension of

18   time to file a response to Plaintiff’s Complaint, the declaration of Defendant’s counsel supporting

19   the motion, and for good cause appearing, the application (ECF No. 29) is GRANTED.

20           If the parties do not settle the matter at the upcoming settlement conference on May 27,

21   2021, Defendant shall file and serve a response to Plaintiff’s complaint on or before June 28,

22   2021.

23   IT IS SO ORDERED.
24
        Dated:       March 19, 2021                               /s/
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                        1
